[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 09-13591         ELEVENTH CIRCUIT
                                                      JANUARY 29, 2010
                            Non-Argument Calendar
                                                          JOHN LEY
                          ________________________
                                                        ACTING CLERK

                     D. C. Docket No. 07-03052-CV-JOF-1

RONALD B. EDWARDS,


                                                                  Plaintiff-Appellee,

                                     versus

Fulton County,

                                                                         Defendant,

THOMAS C. ANDREWS,
County Manager, In his
Individual Capacity,

                                                            Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                               (January 29, 2010)
Before TJOFLAT, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

      On interlocutory appeal, Thomas C. Andrews, the County Manager of Fulton

County, Georgia, appeals the district court’s denial of qualified immunity in a 42

U.S.C. § 1983 civil action against him for violation of the Equal Protection Clause

of the Fourteenth Amendment of the United States Constitution. After a thorough

review, we affirm.

      Ronald Edwards, an African-American male employed as a Community

Development Specialist in Fulton County’s Department of Housing and Community

Development, filed a § 1983 complaint against Fulton County and defendant-

appellant Thomas Andrews, individually, alleging pay discrepancies. In the

complaint, Edwards specifically alleged that he was paid less than women and

white employees who performed the same duties, and that Andrews, as the County

Manager, ignored memoranda notifying him of the discrepancies and continued the

discriminatory practice. According to the complaint, Andrews’s actions constituted

violations of the Equal Protection and Due Process Clauses.

      Andrews moved to dismiss the complaint on the ground that he was entitled

to qualified immunity. The district court denied the motion, assuming that Edwards

had alleged a constitutional violation and finding that (1) Andrews acted within the



                                          2
scope of his discretionary authority and (2) the right was clearly established.

Andrews now appeals.

         We have appellate jurisdiction of this interlocutory appeal pursuant to 28

U.S.C. § 1291. See Dalrymple v. Reno, 334 F.3d 991, 994 (11th Cir. 2003). We

review the denial of qualified immunity on a motion to dismiss de novo, “accepting

the factual allegations in the complaint as true and drawing all reasonable inferences

in the plaintiff’s favor.” Id.

         “The doctrine of qualified immunity protects government officials from

liability for civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would

have known.” Pearson v. Callahan, 129 S.Ct. 808, 815 (2009) (quotation omitted).

Thus, when evaluating whether a claim for qualified immunity is appropriate, a

court must determine (1) whether the facts, as alleged, showed that the individual’s

conduct violated a constitutional right, and (2) whether that violation was “clearly

established” at the time of the alleged deprivation. See id. at 815-16. Although

courts are no longer required to address these two prongs in order, it is “often

beneficial” to do so. See Fennell v. Gilstrap, 559 F.3d 1212, 1216 n.6 (11th Cir.

2009).

         Here, Edwards alleged that Andrews personally made the decision to



                                             3
continue discriminatory pay practices after these practices were repeatedly brought

to his attention. Taking this allegation as true, which we must at this stage of the

proceedings, the complaint sufficiently alleges that Andrews’s actions violated

Edwards’s clearly established constitutional right to equal protection and equal pay.



      Moreover, we disagree with Andrews’s argument that the complaint failed to

meet the heightened pleading requirement. The complaint contains “a claim for

relief that is plausible on its face,” and not merely “an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555, 127 S.Ct. 1955, 1964, 167 L.Ed.2d 929 (2007); see also

Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009).

      Accordingly, we affirm.

      AFFIRMED.




                                           4